TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 14, 2020



                                      NO. 03-19-00565-CV


                        Danny Morman and Janie Morman, Appellants

                                                 v.

           Geomatics Surveying and Mapping, Inc., and Jeffrey Curci, Appellees




        APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY


This is an appeal from the interlocutory order signed by the trial court on July 19, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to

this appeal, both in this Court and in the court below.